           Case 1:17-cr-00138-BLW Document 33 Filed 06/01/20 Page 1 of 4




                            UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF IDAHO

UNITED STATES OF AMERICA,

               Plaintiff,                        Case No. 1:17-cr-138-BLW

      v.                                         MEMORANDUM DECISION AND
                                                 ORDER
JERREL CHARLES KEELEY,

               Defendant.



                                   INTRODUCTION

      Before the Court is Defendant Keeley’s motion for compassionate release. For the

reasons explained below, the Court will deny the motion.

                                   BACKGROUND

      On June 14, 2017, Keeley pleaded guilty to one count of possessing child

pornography. On November 14, 2017, the Court sentenced him to a term of 84 months in

prison, followed by a term of five years of supervised release. Without compassionate

release, the BOP projects that he will be released on December 14, 2023.

      Keeley seeks compassionate release from his sentence of incarceration. The

Government and the Probation Office object to the motion.

                                 LEGAL STANDARD

      Keeley brings this motion for compassionate release under 18 U.S.C. §

3582(c)(1)(A). A motion for compassionate release may be made by either the Director

of the Bureau of Prisons or by a defendant who has fully exhausted administrative
Memorandum Decision & Order – page 1
         Case 1:17-cr-00138-BLW Document 33 Filed 06/01/20 Page 2 of 4




remedies within the Bureau of Prisons (BOP). In order to modify a sentence and grant

compassionate release, a district court must engage in a three-step process. First, it must

consider the 18 U.S.C. § 3553(a) factors. Second, the court must find that “extraordinary

and compelling reasons warrant such a reduction.” See 18 U.S.C. § 3582(c)(1)(A). The

Sentencing Commission has determined that “extraordinary and compelling reasons” to

release a defendant from BOP custody include (1) medical conditions which diminish the

ability of the defendant to provide self-care in prison, (2) age-related deterioration, (3)

family circumstances, and (4) other extraordinary and compelling reasons that exist either

separately or in combination with the previously described categories. See USSG §

1B1.13. Third, the Court must find that “the defendant is not a danger to the safety of any

other person or to the community, as provided in 18 U.S.C. § 3142(g).” See 18 U.S.C. §

3582(c)(1)(A).

                                        ANALYSIS

       Keeley, a 62-year-old man living with stage III (severe) chronic obstructive

pulmonary disease (COPD), high blood pressure, and other chronic health problems

including high cholesterol, Hepatitis C, kidney stones, and an enlarged prostate. He is

clearly at high risk to suffer serious illness if he contracts the COVID-19 virus.

       However, Keeley has not exhausted his administrative remedies with the BOP,

which is a jurisdictional defect. He argues, however, that there are no administrative

remedies to exhaust. He is in a non-BOP private prison that has no administrative

procedure for filing a motion for compassionate release. Even if that was a reason to

overlook the failure to exhaust, the motion must be denied for several other reasons.

Memorandum Decision & Order – page 2
         Case 1:17-cr-00138-BLW Document 33 Filed 06/01/20 Page 3 of 4




       First, Keeley has only served 28 months of his 84 month sentence. Granting his

motion would release him more than 3 years early.

       Second, he seeks release to a rescue mission in Fresno California where his risk of

contracting the virus would be at least as great as it is now. He is currently housed at the

Nevada Southern Detention Facility (NSDF). That facility is isolating prisoners like

Keeley that meet the CDC guidelines for high risk do to age or health conditions in their

own unit with limited contact to staff and other prisoners. See Carpenter Affidavit (Dkt.

No. 32-2) at ¶ 6(n). The isolation cells include negative air pressure cells. Id. at ¶ 6(f).

       Third, the Court cannot find that “the defendant is not a danger to the safety of any

other person or to the community.” The defendant has a sexual attraction to minors. He

sexually abused a sixteen year old, and was convicted of felony injury to a child, for

which he was sentenced to 10 years in prison. See Presentence Investigation Report

(PSR) at ¶ 53 (Dkt. No. 20). During the investigation into the instant offense,

investigators discovered images of the prior abuse victim, images the defendant had

manipulated to include captions referring to the sexual abuse he had committed. The

instant offense involved the defendant’s possession of images and videos of child

pornography, including depictions of prepubescent minors and toddlers, and images

showing sadistic and masochistic abuse.

       During his 28 months in prison, the defendant spent most of his time at FCI-

Sheridan, until he was transferred to Nevada facility in March of 2020. While at FCI-

Sheridan, his records show that he did not attend any type of sex offender treatment. See

Records (Dkt. No. 32-2). His failure to seek any treatment diminishes any confidence the

Memorandum Decision & Order – page 3
         Case 1:17-cr-00138-BLW Document 33 Filed 06/01/20 Page 4 of 4




Court might have in the psychosexual report concluding that he is a low risk to reoffend.

Given his history, his demonstrated sexual attraction to minors, his lack of treatment, and

his proposal for release, the defendant will pose a significant danger to children in the

community of his release, and wherever he then travels.

       For all these reasons, the motion will be denied.

                                          ORDER

       In accordance with the Memorandum Decision above,

       NOW THEREFORE IT IS HEREBY ORDERED, that the motion for

compassionate release (docket no. 31) is DENIED.



                                                  DATED: June 1, 2020


                                                  _________________________
                                                  B. Lynn Winmill
                                                  U.S. District Court Judge




Memorandum Decision & Order – page 4
